UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2228



WEN XING CHEN,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-694-904)


Submitted:   April 27, 2007                  Decided:   May 9, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Wen Xing Chen, Petitioner Pro Se. M. Jocelyn Lopez Wright, Tracey
Wood, Kristin Kay Edison, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wen Xing Chen, a native and citizen of China, petitions

for review of an order of the Board of Immigration Appeals adopting

and affirming the Immigration Judge’s denial of his applications

for asylum, withholding of removal, and protection under the

Convention Against Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Chen fails to show that the evidence compels a

contrary result.    Having failed to qualify for asylum, Chen cannot

meet the higher standard to qualify for withholding of removal.

Chen   v.   INS,   195   F.3d   198,   205   (4th   Cir.   1999);   INS    v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).          In addition, we uphold

the finding that Chen failed to establish that it was more likely

than not that he would be tortured if removed to China.                 See 8

C.F.R. § 1208.16(c)(2) (2006).

            Accordingly,   we   deny   the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           PETITION DENIED


                                   - 2 -